Citation Nr: 9913054	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-03 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for generalized 
anxiety state and chronic depression, currently evaluated as 
70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued a 
70 percent disability evaluation for generalized anxiety 
state and chronic depression.

In a July 1997 rating decision, the RO determined that the 
veteran was not competent to handle the disbursement of VA 
funds.  That same month, the appellant was appointed as the 
"spouse payee." 

In August 1997, the appellant submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability.  In a November 1997 rating decision, the RO 
denied a total rating for compensation based upon individual 
unemployability.  The claim for a total rating for 
compensation based upon individual unemployability has not 
been the subject of a notice of disagreement, a statement of 
the case, or a substantive appeal and absent such, the Board 
does not have jurisdiction over this issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993).  An application that is not in accord with the 
statute shall not be entertained.  38 U.S.C.A. § 7108 (West 
1991).  Additionally, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).  The Court has also 
held that referral of a claim from the Board to the RO is 
appropriate when the Board does not have jurisdiction over 
such claim.  Black v. Brown, 10 Vet. App. 279, 284 (1997).


FINDING OF FACT

Manifestations attributable to generalized anxiety state and 
chronic depression cannot be determined at this time.


CONCLUSION OF LAW

Generalized anxiety state and chronic depression, severe, is 
no more than 70 percent disabling.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, Diagnostic Code 9400 
(1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met.  38 U.S.C.A. § 5107(a).  

The appellant has appealed the continuance of a 70 percent 
disability evaluation for generalized anxiety state and 
chronic depression.  The appellant states that the veteran 
does not like to be around people like he used to and that 
she cannot persuade him to have relationships with people 
their age.  She states that the appellant cries, but tells 
her that he does not know why he is crying.  The appellant 
reports that the veteran's speech is so bad, that people 
cannot understand what he is saying.  He takes his 
frustrations out on her, which she is having a hard time 
tolerating.  She states that she feels like she is taking 
care of a child.  She states that the veteran could never 
work for anyone because he is aggressive and explodes.

Service connection was granted for anxiety reaction by means 
of an October 1966 rating decision and assigned a 10 percent 
disability evaluation.  In a November 1966 rating decision, 
the RO increased the disability evaluation from 10 percent to 
30 percent.  In a February 1982 rating decision, the RO 
granted a 50 percent disability evaluation for anxiety 
reaction.  In a February 1985 rating decision, the RO granted 
a 70 percent disability evaluation and reclassified the 
disability as generalized anxiety state and chronic 
depression.

A November 1993 VA outpatient treatment report reveals that 
the veteran had a cerebrovascular accident in July 1993.  The 
VA examiner stated that the veteran's speech problem caused 
increased anxiety and abusive outbursts towards the veteran's 
wife.  The veteran was quick to anger.  He was oriented to 
person, place, and time; however, the VA examiner noted that 
there were cognitive impairments.  The diagnoses were organic 
brain syndrome due to cerebrovascular accident and dysthymia 
and generalized anxiety disorder.  In March 1994, the veteran 
was noted to be alert and oriented with a happy affect.  He 
was not as irritable as before.  There were no signs of 
psychosis and no clinical depression.  The veteran's mood was 
described by him as chronically depressed.  The appellant 
denied homicidal and suicidal ideations.  The diagnosis was 
organic brain syndrome due to cerebrovascular accident and 
generalized anxiety disorder and dysthymia.

In November 1994, the VA examiner stated that the veteran was 
feeling depressed and anxious.  The impression was depressive 
disorder due to post cerebrovascular accident status.  In 
January 1995, the veteran was described as depressed more 
after the loss of his son.  The veteran was sleeping poorly.  
In November 1995, the appellant reported that the veteran was 
having outbursts of anger, which were frequent and directed 
at her.  In April 1996, the VA examiner stated that the 
veteran was alert and oriented to person, place, and time.  
He was noted to be appropriately dressed with good hygiene.  
The veteran reported feeling irritable and having crying 
spells.  He denied homicidal and suicidal ideations and 
denied hallucinations and delusions.  The impression was 
generalized anxiety disorder, by history and vascular 
dementia with depression.  In May 1996, a VA nurse stated 
that the veteran was tearful and depressed in appearance.  
She stated that she spoke to the appellant, who reported that 
the veteran was irritable, stubborn, and short tempered.  The 
VA nurse stated, "The irritability, stubborn, and short 
temper [we]re likely due to the stroke[,] as he was not this 
way before."  In December 1996, the VA nurse stated that the 
appellant was in good control from anxiety with the use of 
Librium.  She stated that the veteran reported that he was 
doing well, was less irritable,  and was less depressed.  The 
VA nurse stated that there was no psychosis.  The veteran 
denied homicidal and suicidal ideations.

The veteran underwent a VA psychiatric evaluation in January 
1997.  The VA examiner stated that the veteran was unable to 
adequately communicate his complaints orally or in writing.  
He/she stated that he/she reviewed the claims file and spoke 
with the veteran primary mental health clinic therapist.  The 
VA examiner stated that from words and nonverbal responses 
from the veteran, he/she was able to determine that the 
veteran had difficulty falling asleep and would awake in the 
middle of the night having to urinate.  The veteran denied 
activities outside the home, such as going to the movies and 
dinner.  The VA examiner stated that the veteran was neatly 
and appropriately dressed.  He was alert and apparently 
oriented to person and place.  The VA examiner noted that 
he/she was unable to determine if the veteran was oriented to 
time.  Speech was aphasic and unintelligible.  The veteran 
was pleasant and smiled often, but he demonstrated lability 
and wept during the session at times.  The veteran denied 
angry outbursts, nightmares, hallucinations, delusion, and 
suicidal ideation.  The VA examiner informed the veteran 
where he/she was hiding a pen cap and the veteran could not 
remember where the examiner hid the pen cap five minutes 
later.  The impression was as follows:

[The veteran] displays signs of 
significant cognitive deficits and does 
not show adequate capacity for managing 
his financial and other personal affairs 
in his own best interests.  The cognitive 
deficits observed, to include memory 
impairment and aphasia, interfere with 
the patient's ability to adequately 
communicate history or current 
complaints.  Prior evaluations and 
progress notes indicate that [the 
veteran] was diagnosed with generalized 
anxiety disorder; symptoms of this 
disorder cannot be assessed at this time.  
His spouse's communication with Dr. B[.] 
and the lability observed today provide 
evidence of symptoms of depression.  


Axis I:		Generalized anxiety 
disorder, by history
	Vascular dementia with 
depression
Axis II:	No diagnosis.
Axis III:	By history in medical record, 
cerebrovascular accident, lumbago, 
essential hypertension, hearing loss, 
cataract NOS, refraction disorder NOS, 
vitreous degeneration.
Axis IV:	None identified
Axis V:	GAF = 35

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

The Board notes that during the appeal process, the criteria 
for mental disorders were amended on November 7, 1996.  The 
RO has considered the veteran's generalized anxiety state and 
chronic depression, severe, under both the old and new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (When a regulation changes during the appeal process, 
version most favorable to claimant applies).  See 38 U.S.C.A. 
§ 5110.  The pre-November 1996 criteria and the applicable 
ratings are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against the claim for an 
increased evaluation for generalized anxiety state and 
chronic depression.  The veteran underwent a VA psychiatric 
evaluation in January 1997.  The VA examiner noted that the 
veteran had been diagnosed with generalized anxiety disorder 
and determined that symptoms of the disorder could not be 
assessed at that time.  The medical records indicate that the 
nonservice-connected cerebrovascular accident have caused 
additional impairments to the veteran's overall disability 
picture.  The Board is forced to deny the claim for an 
increased evaluation as it is incapable of determining the 
extent of the veteran's service-connected disability.

The appellant and the veteran are competent to report the 
veteran's symptoms.  They have stated that the veteran is 
worse; however, a VA examiner stated that he/she could not 
assess the veteran's generalized anxiety state and chronic 
depression, severe.  Without a medical opinion attributing 
the symptoms related solely to the veteran's service-
connected disability, the Board is not able to make an 
informed decision as to whether or not the appellant's 
generalized anxiety state and chronic depression, severe, has 
worsened.  To this extent, the preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991).

The Board is fully aware of the GAF of 35 and that he is not 
competent.  However, only the service-connected disability 
may be considered in the evaluation of the disability.  
38 C.F.R. § 4.14 (1998).  Despite the best efforts of the VA, 
the service-connected impairment cannot be assessed.  
Decisions of the Board must be made on the record.  At this 
time, the record provides no basis for awarding an increased 
evaluation because of superimposed pathology. 


ORDER

An increased evaluation for generalized anxiety state and 
chronic depression is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

